  Case 1:21-cv-00455-RGA Document 9 Filed 07/09/21 Page 1 of 1 PageID #: 36



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AZIENDE CHIMICHE RIUNITE ANGELINI
 FRANCESCO A.C.R.A.F. S.p.A.,
        Plaintiff,
        v.                                              Civil Action No. 21-455-RGA

 CROSSMEDIKA S.A.,
        Defendant.

          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT

       IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their

undersigned counsel and subject to the approval of the Court, that the time for defendant

CrossMedika S.A. to move, plead, or otherwise respond to plaintiff’s complaint is further

extended through and including September 13, 2021.

DATED: July 9, 2021


 YOUNG CONAWAY STARGATT & TAYLOR LLP                SHAW KELLER LLP
 /s/ Karen L. Pascale                               /s/ John W. Shaw
 Karen L. Pascale (#2903)                           John W. Shaw (No. 3362)
 Robert M. Vrana (#5666)                            Andrew E. Russell (No. 5382)
 Rodney Square                                      I.M. Pei Building
 1000 North King Street                             1105 North Market Street, 12th Floor
 Wilmington, DE 19801                               Wilmington, DE 19801
 Telephone: (302) 571-6600                          (302) 298-0700
 kpascale@ycst.com                                  jshaw@shawkeller.com
 rvrana@ycst.com                                    arussell@shawkeller.com
 Attorneys for Plaintiff, Aziende Chimiche          Attorneys for Defendant,
 Riunite Angelini Francesco A.C.R.A.F. S.p.A.       CrossMedika S.A.



SO ORDERED this ______ day of July, 2021.

                                                     UNITED STATES DISTRICT JUDGE
